DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of the prior-filed application, 61/862,977, filed August 7, 2013, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Terminal Disclaimer
The terminal disclaimer filed on January 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,550,152 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Bellum on February 17, 2021.
The application has been amended. Please amend the claim listing filed January 25, 2021 as follows: 
Amend claim 19 as follows:
19. (Currently Amended) The method of claim [[17]] 18, wherein said disease is cancer.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art do not teach or suggest the amino acid sequences set forth in SEQ ID NOs: 139, 140, 203, 216, 227 and 263. The prior art do not teach or suggest the amino acid sequences set forth in SEQ ID NOs: 244 wherein the peptide is up to 30 amino acids in length. Furthermore, the peptides of up to 30 amino acids in length comprising the amino acid sequence set forth in SEQ ID NOs: 244 have a different functional characteristic (i.e., reactivation of a mutant p53 protein) than the naturally occurring substances by themselves (i.e., proteins comprising SEQ ID NOs: 244 such as E3 ubiquitin-protein ligaseHUWE1 GenBank: TKS77569.1 and ); and therefore, are considered markedly different from their natural counterparts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658